DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 45-61, in the reply filed on 1/26/2022 is acknowledged.  Claims 62-64 are withdrawn.  Claims 45-61 are now pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 45 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 45, the phrase “suitable for” needs to be defined.  In claim 60, the phrase “described herein” needs to be defined.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 45-52 and 54-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindenmuth et al. (US 2015/0147502) as evidenced by ExxonMobil (Safety Data Sheet of ESCOR EAA copolymers, 2019) and McKinney et al. (US Patent 4,988,781).
	Lindenmuth et al. disclose an aqueous based blend composition comprising: an aqueous polyolefin dispersion (reads on resin system) comprising the melt blending product of one or more homopolymers and/or copolymers of propylene and one or more stabilizing agents such as ESCOR (ethylene acrylic acid has a molecular weight of 1000-50000, ExxonMobil, p. 8) (reads on alkali-soluble resin additive) in an amount of 1 to 50% by weight based on the total weight of the solid content, and optionally one or more neutralizing agents; and an acrylic emulsion (reads on resin system); wherein the coating may be applied via spray coating (claim 1, [0038], [0093]).
The limitations of claim 46 can be found in Lindenmuth et al. at claim 1, where it discloses the polyolefin or acrylic emulsion.
The limitations of claims 47 and 48 can be found in Lindenmuth et al. at [0057]-[0061], where it discloses the emulsion polymerization and not in the presence of the alkali-soluble resin additive.
Lindenmuth et al. at [0038] and [0098], where it discloses the external stabilizing agent.  
The limitations of claim 50 can be found in Lindenmuth et al. at [0040], where it discloses the partially stabilized.  
The limitations of claim 51 can be found in Lindenmuth et al. at [0038], where it discloses the ethylene-acrylic acid.  
The limitations of claim 52 can be found in Lindenmuth et al. at [0038], where it discloses the ESCOR (can be prepared with solvent described in col. 8, line 62 of McKinney et al.).
The limitations of claim 54 can be found in Lindenmuth et al. at [0038], where it discloses the stabilizing agents such as ESCOR (ethylene acrylic acid has a molecular weight of 1000-50000, ExxonMobil, p. 8).  
The limitations of claim 55 can be found in Lindenmuth et al. at [0038], where it discloses the amount of 1 to 50% by weight based on the total weight of the solid content.  
The limitations of claim 56 can be found in Lindenmuth et al. at composition 1 in Table 3, where it discloses the 55% of acrylic (18.17/(15+18.17)).  
The limitations of claim 57 can be found in Lindenmuth et al. at [0068], where it discloses the hydroxyalkylamide resin.  
The limitations of claims 58 and 59 can be found in Lindenmuth et al. at claim 1, where it discloses the composition without styrene, bisphenol A or F or S or epoxides.
Claim 60 is an inherent property based on substantially the same components as claimed.  
Lindenmuth et al. at claim 1, where it discloses the solid content of 15 to 70% by weight of solids.  

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

9.	Claim 53 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lindenmuth et al. (US 2015/0147502)).
The disclosure of Lindenmuth et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
Lindenmuth et al. disclose a stabilizing agents such as ESCOR (ethylene acrylic acid).  The reference discloses all the limitations of a claim except a property or function (the acid number), and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762